Citation Nr: 1623921	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 
INTRODUCTION

The Veteran had active service in the Army from January 1981 to January 1996, with additional service in the Army National Guard from January 1996 to April 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an September 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

In April 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 2007, the RO declined to reopen the previously denied claim for service connection for hypertension.
 
2.  Evidence received since the September 2007 rating decision includes the Veteran's lay statements and medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2007 RO decision that denied reopening of the previously denied claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015). 
 
2.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO previously denied a claim for service connection for hypertension in a July 1996 rating decision on the basis that he did not have diagnosed hypertension that was related to service.  The Veteran was notified of the decision and of his appellate rights but did not submit a notice of disagreement or evidence showing that he had diagnosed hypertension within one year.  Accordingly, the decision became final.  

In a December 2004 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim since the newly submitted evidence did not show the claimed disorder existed.  The Veteran was notified of the decision and of his appellate rights but did not appeal or submit new and material evidence within one year.  Accordingly, the decision became final.  

An October 2006 rating decision declined to reopen the claim, although a July  2006 VA treatment record included a diagnosis of hypertension, finding that there was no confirmed diagnosis of hypertension in service or on VA examination in March 1996.  The Veteran was notified of his appellate rights but did not appeal or submit new and material evidence within one year.  Accordingly, the decision became final.  

A September 2007 rating decision again declined to reopen the claim as the evidence did not show that currently diagnosed hypertension was related to active service.  The Veteran was notified of his appellate rights but did not appeal or submit new and material evidence within one year.  Accordingly, the decision became final.  

An August 2010 RO decision determined new and material evidence had not been submitted showing the current disorder was related to active service. The Veteran filed a claim for service connection within one year and submitted additional evidence.  Upon reconsideration, the RO confirmed the prior denial in September 2011 as the evidence did not show hypertension was incurred or aggravated in service or that it manifested to a compensable degree after discharge.  The Veteran then filed a notice of disagreement in September 2011 and, following the issuance of the statement of the case, perfected his appeal.

It is noted that copies of service treatment records have been submitted since the last final denial and that these are duplicative of records in evidence when the claim was considered in September 2007.  Accordingly, 38 C.F.R. § 3.156(c) pertaining to the receipt of service treatment records not previously of record is not applicable.

At the time of his last final denial, evidence of record included VA and private medical treatment records, VA examinations, and service treatment records (STRs).

Since the last final denial, evidence added includes the Veteran's statements and hearing testimony, lay statements, and additional medical evidence.  The Veteran asserted during the Board hearing that he was told he had borderline hypertension in active service but based on the elevated blood pressure readings therein, he states hypertension was present.  Further, he relates that a VA physician later told him he should have been on high blood pressure medication back then.

Based on the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for entitlement to service connection for hypertension is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and the appeal is granted to this extent only.
REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claim.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran last underwent a VA examination for hypertension in October 2012.  The examiner noted that the Veteran did not have a diagnosis of hypertension.  

However, the Veteran's VA and private treatment records show a diagnosis of hypertension.  Per the Veteran, his elevated blood pressure readings started in active service when he was stationed in Somalia.  Therefore, the Board finds that additional medical inquiry is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dating from 2000.  

2. Obtain a medical opinion to determine the nature and etiology his hypertension.  The examiner should review the claims file and note that review in the examination report.  A complete rationale should be provided for all expressed opinions.  

The examiner should specifically consider the fact that the Veteran has diagnosed hypertension (see July 2006 VA treatment record) and takes Lisinopril.  The examiner should also specifically consider the fact that the Veteran's medical records show that his blood pressure readings began to be elevated while he was in active service starting in December 1993.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that diagnosed hypertension began during the Veteran's period of active service from January 1981 to January 1996?

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


